Citation Nr: 1007389	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-39 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right ankle 
disability as secondary to service-connected left ankle 
disability.

3.  Entitlement to an increased rating for left ankle 
disability, currently evaluated as 20 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to July 
1979.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from June 2005, July 2006, and May 2007 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Roanoke, Virginia, Nashville, 
Tennessee, and Atlanta, Georgia, respectively.  Jurisdiction 
over this case belongs to the RO in Atlanta, Georgia.

The issues of entitlement to service connection for a 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD), entitlement to service connection for right 
ankle disability as secondary to service-connected left ankle 
disability, and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Left ankle ankylosis has not been demonstrated or 
approximated at any time throughout the rating period on 
appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left 
ankle disability have not been met at any time during the 
rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in May 2005, December 2005, March 
2006, October 2006, and July 2008 the Veteran was informed of 
the evidence and information necessary to substantiate the 
claim, the information required to enable VA to obtain 
evidence in support of the claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the evidence that should be submitted if 
there was no desire for VA to obtain such evidence.  38 
U.S.C. § 5103(a); Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009).  Importantly, the Board notes that the 
Veteran is represented in this appeal.  Overton v. Nicholson, 
20 Vet. App. 427, 438 (2006).  The Veteran has submitted 
argument and evidence in support of the appeal.  Based on the 
foregoing, the Board finds that the Veteran has had a 
meaningful opportunity to participate in the adjudication of 
the increased rating claim such that the essential fairness 
of the adjudication is not affected.

In March 2006 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not 
completed prior to the initial AOJ adjudication of the claim, 
such notice was not compliant with Pelegrini.  However, as 
the case was readjudicated thereafter, there is no prejudice 
to the Veteran in this regard.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA records.  The Veteran's records 
from the Social Security Administration (SSA) are also 
associated with the claims file.  The Veteran failed to 
report for a VA examination scheduled to take place in July 
2009 that was to address the medical matters presented on the 
merits by this appeal.  The Veteran has not submitted any 
reasons for the failure to report to the scheduled 
examination.  The Veteran has not referenced any other 
pertinent, obtainable evidence that remains outstanding.  
VA's duties to notify and assist are met, and the Board will 
address the merits of the claim.


Applicable Law

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claim.

By rating action in January 1980 service connection for left 
ankle disability arthritis was established.  The Veteran's 
left ankle disability is currently rated as 20 percent 
disabling and is characterized as left ankle disability with 
ligament strain or tear, post operative excision ossicle and 
ankle reconstruction.  The Veteran's claim for an increase 
for left ankle disability was received in April 2005.

Normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees.  38 
C.F.R. § 4.71, Plate II.  In this regard, under the criteria 
set forth under 38 C.F.R. § 4.71a, Diagnostic Code 5271, the 
maximum rating for limited motion of the ankle is 20 percent, 
and such is assigned when there is marked limited motion.

The Veteran is currently in receipt of a 20 percent rating 
for left ankle disability, the maximum schedular rating 
allowed under Diagnostic Code 5271.

The Board has considered the applicability of rating the left 
ankle disability under Diagnostic Code 5270, for ankylosis of 
the ankle.  In this regard, under this Diagnostic Code, a 30 
percent evaluation is warranted when the ankle is ankylosed 
in plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees.

The Veteran has not asserted, and the evidence does not 
demonstrate (such as the June 2005 VA examination, or an 
April 2008 private record) that the Veteran's left ankle is 
ankylosed, and the Board finds that a higher evaluation is 
not warranted under Diagnostic Code 5270.

Under the criteria set forth in 38 C.F.R. §§ 4.40, 4.45, and 
4.59 and DeLuca v Brown, 8 Vet. App. 202 (1995), where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45.  In the instant 
case, findings do not reflect additional functional 
impairment due to pain, or repetitive use, comparable to 
ankylosis of the left ankle.  Accordingly, a higher 
disability rating is not warranted under the provisions of 38 
C.F.R. § 4.40 and § 4.45.

In conclusion, the evidence of record does not support a 
rating in excess of 20 percent for the left ankle disability 
for any portion of the rating period on appeal.

Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
addition, the Board acknowledges that the Veteran is 
competent to give evidence about what she observes or 
experiences; for example, she is competent to report that she 
experiences certain symptoms, such as pain in the left ankle.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
finds the Veteran to be credible in her reports of the 
symptoms she experiences.  However, as with the medical 
evidence of record, the Veteran's account of her 
symptomatology describes a rating consistent with the rating 
assigned by this decision.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's service-connected left ankle 
disability is not so unusual or exceptional in nature as to 
render his schedular rating inadequate.  The Veteran's 
disability has been evaluated under diagnostic codes that 
have specifically contemplated the level of occupational 
impairment caused by her left ankle disability.  The evidence 
does not reflect that the Veteran's left ankle disability, 
alone, has caused marked interference with employment or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Therefore, referral for assignment 
of an extra-schedular evaluation in this case is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 20 percent for left ankle disability is 
denied.


REMAND

A September 1990 Board decision denied the Veteran's claim of 
service connection for psychiatric disability, to include 
PTSD.  Generally, new and material evidence would be required 
to reopen this claim. 38 U.S.C.A. § 5108.  Under the 
provisions of 38 C.F.R. § 3.156(c), however, when VA receives 
relevant service department records that existed at the time 
of a prior final decision, VA will reconsider the prior 
decision without the need for new and material evidence.  
Evidence added to the record since the September 1990 Board 
decision includes the Veteran's service personnel records.  
As the Veteran's personnel records were not of record at the 
time of the September 1990 Board decision, and as the service 
personnel records are relevant to the matter before the Board 
(the Board notes that the Veteran referenced specific 
personnel records in a statement received in December 2006), 
VA must therefore reconsider this issue.

The Board observes that the evidence reflects diagnoses for 
psychiatric disability other than PTSD, including bipolar 
disorder (as noted in an April 2009 VA examination).  As the 
April 2009 VA examiner did not indicate whether the Veteran's 
current psychiatric disability was related to service, the 
Board finds that the VA opinion obtained in this case is not 
adequate, and another VA examination should be scheduled.

As for the issue of entitlement to service connection for 
right ankle disability as secondary to service-connected left 
ankle disability, the Board notes that a VA examination that 
addresses the Veteran's contentions would be helpful in this 
matter, and the Veteran should be scheduled for such a VA 
examination.

Following the requested development, the AOJ should then also 
readjudicate the issue of entitlement to a TDIU based on the 
expanded record.

In a statement received in October 2009 the Veteran 
essentially requested VA to obtain her records (apparently 
referencing April 1979 inpatient psychiatric treatment) from 
the "Camp Delmar hospital" at Camp Pendleton, CA.  The 
Board notes that while such clinical records are not 
associated with the claims file, a detailed summary of that 
treatment is contained in an April 1979 psychiatric 
evaluation and summary authored by an officer of the 
neuropsychiatric service.  As the fact that the Veteran 
received psychiatric treatment during service is not in 
dispute, and as the April 1979 record contains a detailed 
summary of the Veteran's two days of inpatient treatment, the 
Board finds that an effort to obtain further records in this 
regard would provide duplicate information.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
should be provided the Veteran's claims 
file for review, and any indicated 
studies must be completed.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran 
has any current psychiatric disability, 
including PTSD, that is related to 
service.

2.  The Veteran should be scheduled for a 
VA orthopedic examination.  The examiner 
should be provided the Veteran's claims 
file for review, and any indicated 
studies must be completed.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran 
has any current right ankle disability 
that is related to service or that is 
proximately due to, or aggravated by, 
service-connected left ankle disability.

3.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for a psychiatric disability, 
to include PTSD, entitlement to service 
connection for right ankle disability, to 
include as secondary to service-connected 
left ankle disability, and entitlement to 
a total rating based on individual 
unemployability due to service-connected 
disability (TDIU).  If any of the 
benefits sought are not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and her representative 
should be afforded the appropriate period 
to respond. Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


